Citation Nr: 0837563	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for memory 
loss due to undiagnosed illness.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
personality disorder with avoidant features, claimed as a 
psychiatric condition due to undiagnosed illness.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
fainting spells/syncope due to undiagnosed illness.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
shortness of breath due to undiagnosed illness.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
swollen joints with leg cramps due to undiagnosed illness.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for skin 
rash due to undiagnosed illness.

7.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
heartburn due to undiagnosed illness.

8.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
migraines due to undiagnosed illness.

9.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
painful, frequent, urination with blood in urine and stool 
due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to December 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied the veteran's request to reopen 
nine previously denied claims.  The veteran's claims file was 
subsequently transferred to the RO in Lincoln, Nebraska.


Matters not on appeal

In the July 2005 decision, the Wichita RO also denied the 
veteran's claim of service connection for potential exposure 
to sarin gas.  In a May 2006 decision, the Lincoln RO granted 
an increased rating of  20 percent for service connected 
bilateral hearing loss and denied service connection for a 
mental disorder.  The veteran has not appealed those 
decisions.  The only issues appealed in the veteran's 
September 2005 notice of disagreement and the February 2006 
substantive appeal are the nine issues listed above. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further procedural 
development.

In March 2007, the Board received additional medical evidence 
that was not considered by the RO.  A letter was sent in 
August 2008 to the veteran and his attorney asking whether 
the veteran wanted to submit a waiver of consideration of 
this new evidence by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. 
§ 20.1304 (2008).  There has been timely reply to that 
letter.  In the absence of a waiver of AOJ consideration, the 
case must be remanded.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ask the veteran to 
identify any additional medical treatment 
records that he wants VA to help him 
obtain.  If he provides appropriate 
releases, or identifies any VA treatment, 
VBA should assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2008).   
Many such evidence obtained should be 
associated with the claims folder.

2.  VBA should then review the record and 
readjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

